 Case 3:20-cv-00204-JPG Document 27 Filed 04/21/21 Page 1 of 1 Page ID #106




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JAY E. LENTZ,

               Petitioner,

        v.                                                  Case No. 20-cv-204-JPG

 ERIC WILLIAMS,

               Respondent.


                                         JUDGMENT

       This matter having come before the Court, and the Court having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that petitioner Jay E. Lentz’s petition for

a writ of habeas corpus pursuant to 28 U.S.C. § 2241 is dismissed.


DATED: April 21, 2021                       MARGARET M. ROBERTIE, Clerk of Court

                                            s/Tina Gray, Deputy Clerk




Approved:     s/ J. Phil Gilbert
              J. PHIL GILBERT
              DISTRICT JUDGE
